Name: Council Directive 86/457/EEC of 15 September 1986 on specific training in general medical practice
 Type: Directive
 Subject Matter: health;  organisation of teaching
 Date Published: 1986-09-19

 Avis juridique important|31986L0457Council Directive 86/457/EEC of 15 September 1986 on specific training in general medical practice Official Journal L 267 , 19/09/1986 P. 0026*****COUNCIL DIRECTIVE of 15 September 1986 on specific training in general medical practice (86/457/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 49, 57 and 66 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Council Directive 75/362/EEC (4), as last amended by the 1985 Act of Accession, and Council Directive 75/363/EEC (5), as last amended by Directive 82/76/EEC (6), on freedom of movement for medical practitioners, contain no provisions regarding the mutual recognition of diplomas attesting to specific training in general medical practice or the criteria to which such training should conform; Whereas, although the Council did not consider that the time was right to take appropriate measures on the matter at Community level, it nevertheless noted that in a number of Member States there was a growing tendency to emphasize the general medical practitioner's role and the importance of his training; whereas it accordingly requested the Commission to study the problems connected with this development; Whereas the point has now been reached where it is almost universally recognized that there is a need for specific training for the general medical practitioner to enable him better to fulfil his function; whereas this function, which depends to a great extent on the doctor's personal knowledge of his patients' environment, consists of giving advice on the prevention of illness and on the protection of the patient's general health, besides giving appropriate treatment; Whereas this need for specific training in general medical practice has emerged mainly as a result of the development of medical science, which has increasingly widened the gap between medical research and teaching on the one hand and general medical practice on the other, so that important aspects of general medical practice can no longer be taught in a satisfactory manner within the framework of the Member States' current basic medical training; Whereas, apart from the benefit to patients, it is also recognized that improved training for the specific function of general medical practitioner would contribute to an improvement in health care, particularly by developing a more selective approach to the consultation of specialists, use of laboratories and other highly specialized establishments and equipment; Whereas improved training for general medical practice will upgrade the status of the general medical practitioner; Whereas, although this situation seems irreversible, it has developed at different rates in the various Member States; whereas it is desirable to ensure that the various trends converge in successive stages, without however forcing the pace, with a view to appropriate training for every general medical practitioner in order to satisfy the specific requirements of general medical practice; Whereas, to ensure the gradual introduction of this reform, it is necessary in an initial stage to institute in each Member State specific training in general medical practice which satisfies minimum quality and quantity requirements, and supplements the minimum basic training which medical practitioners must receive in accordance with Directive 75/363/EEC; whereas it is immaterial whether this training in general medical practice is received as part of, or separately from, basic medical training as laid down nationally; whereas, in a second stage, provision should be made to subject the exercise of general medical practice under a social security scheme to completion of specific training in general medical practice; whereas further proposals to complete the reform should subsequently be put forward; Whereas this Directive does not affect the power of the Member States to organize their national social security schemes and to determine what activities are to be carried out under those schemes; Whereas the coordination, pursuant to this Directive, of the minimum conditions governing the issue of diplomas, certificates or other evidence of formal qualifications certifying completion of specific training in general medical practice will render possible the mutual recognition of these diplomas, certificates or other evidence of formal qualifications by the Member States; Whereas, under Directive 75/362/EEC, a host Member State is not entitled to require medical practitioners, in possession of diplomas obtained in another Member State and recognized under that Directive, to complete any additional training in order to practise within its social security scheme, even where such training is required of holders of diplomas of medicine obtained in its own territory; whereas this consequence of Directive 75/362/EEC will remain in effect as regards the exercise of general medical practice under social security schemes until 1 January 1995, from which date the present Directive requires all Member States to make the exercise of general medical practice in the context of their social security schemes subject to the possession of specific training in general medical practice; whereas medical practitioners established in practice before that date under Directive 75/362/EEC must have an acquired right to practise as general medical practitioners under the national social security scheme of the host country even if they have not completed specific training in general medical practice, HAS ADOPTED THIS DIRECTIVE: Article 1 Each Member State which dispenses the complete training referred to in Article 1 of Directive 75/363/EEC within its territory shall institute specific training in general medical practice meeting requirements at least as stringent as those laid down in Articles 2 and 3 of this Directive, in such a manner that the first diplomas, certificates or other evidence of formal qualifications awarded on completion of the course are issued not later than 1 January 1990. Article 2 1. The specific training in general medical practice referred to in Article 1 must meet the following minimum requirements: (a) entry shall be conditional upon the successful completion of at least six years' study within the framework of the training course referred to in Article 1 of Directive 75/363/EEC; (b) it shall be a full-time course lasting at least two years, and shall be supervised by the competent authorities or bodies; (c) it shall be practically rather than theoretically based; the practical instruction shall be given, on the one hand, for at least six months in an approved hospital or clinic with suitable equipment and services and, on the other hand, for at least six months in an approved general medical practice or in an approved centre where doctors provide primary care; it shall be carried out in contact with other health establishments or structures concerned with general medical practice; however, without prejudice to the aforesaid minimum periods, the practical instruction may be given for a maximum period of six months in other approved health establishments or structures concerned with general medical practice; (d) it shall entail the personal participation of the trainee in the professional activities and responsibilities of the persons with whom he works. 2. Member States shall be entitled to defer application of the provisions of paragraph 1 (c) relating to minimum periods of instruction until 1 January 1995 at the latest. 3. Member States shall make the issue of diplomas, certificates, or other evidence of formal qualifications awarded after specific training in general medical practice, conditional upon the candidate's holding one of the diplomas, certificates or other evidence of formal qualifications referred to in Article 3 of Directive 75/362/EEC. 4. Member States shall designate the authorities or bodies competent to issue the diplomas, certificates or other evidence of formal qualifications awarded after specific training in general medical practice. Article 3 If, at the date of notification of this Directive, a Member State provides training in general medical practice by means of experience in general medical practice acquired by the medical practitioner in his own surgery under the supervision of an authorized training supervisor, that Member State may retain this type of training on an experimental basis on condition that: - it complies with Article 2 (1) (a) and (b), and Article 2 (3), - its duration is equal to twice the difference between the period laid down in Article 2 (1) (b) and the sum of the periods laid down in the third indent hereof, - it involves a period in an approved hospital or clinic with suitable equipment and services and a period in an approved general medical practice or in an approved centre where doctors provide primary care; as from 1 January 1995, each of these periods shall be of at least six months' duration. Article 4 On the basis of experience acquired, and in the light of developments in training in general medical practice, the Commission shall submit to the Council, by 1 January 1996 at the latest, a report on the implementation of Articles 2 and 3 and suitable proposals in order to achieve further harmonization of the training of general medical practitioners. The Council shall act on these proposals in accordance with procedures laid down by the Treaty before 1 January 1997. Article 5 1. Without prejudice to the principle of full-time training laid down in Article 2 (1) (b), Member States may authorize specific part-time training in general medical practice in addition to full-time training where the following particular conditions are met: - the total duration of training may not be shortened because it is being followed on a part-time basis, - the weekly duration of part-time training may not be less than 60 % of weekly full-time training, - part-time training must include a certain number of full-time training periods, both for the training conducted at a hospital or clinic and for the training given in an approved medical practice or in an approved centre where doctors provide primary care. These full-time training periods shall be of sufficient number and duration as to provide adequate preparation for the effective exercise of general medical practice. 2. Part-time training must be of a level of quality equivalent to that of full-time training. It shall lead to a diploma, certificate or other evidence of formal qualification, as referred to in Article 1. Article 6 1. Irrespective of any acquired rights they recognize, Member States may issue the diploma, certificate or other evidence of formal qualification referred to in Article 1 to a medical practitioner who has not completed the training referred to in Articles 2 and 3 but who holds a diploma, certificate or other evidence of formal qualification issued by the competent authorities of a Member State, attesting to completion of another additonal training course; however, the Member States may issue such diploma, certificate or other evidence of formal qualification only if it attests to a level of skill equivalent to that reached on completion of the training referred to in Articles 2 and 3. 2. In adopting their rules in accordance with paragraph 1, Member States shall specify the extent to which the additional training already completed by the candidate and his professional experience may be taken into account in place of the training referred to in Articles 2 and 3. Member States may issue the diploma, certificate or other evidence of formal qualification referred to in Article 1 only if the candidate has acquired at least six months' experience in general medical practice in a general medical practice or a centre where doctors provide primary care, as referred to in Article 2 (1) (c). Article 7 1. From 1 January 1995, and subject to the acquired rights it has recognized, each Member State shall make the exercise of general medical practice under its national social security scheme conditional on possession of a diploma, certificate or other evidence of formal qualification as referred to in Article 1. However, Member States may exempt from this condition persons who are undergoing specific training in general medical practice. 2. Each Member State shall specify the acquired rights that it recognizes. However, it shall recognize the right to exercise the activities of gneral medical practitioner under its national social security scheme without the diploma, certificate or other evidence of formal qualification referred to in Article 1 as having been acquired by all those doctors who on 31 December 1994 possess such a right under Directive 75/362/EEC and who are established on its territory on that date by virtue of Article 2 or Article 9 (1) of that Directive. 3. Each Member State may apply paragraph 1 before 1 January 1995, subject to the condition that any doctor who has completed the training referred to in Article 1 of Directive 75/363/EEC in another Member State shall be able to establish himself in practice on its territory until 31 December 1994 and to practise under its national social security scheme by virtue of Article 2 or Article 9 (1) of Directive 75/362/EEC. 4. The competent authorities of each Member State shall issue on request a certificate granting doctors possessing acquired rights by virtue of paragraph 2 the right to practise as general medical practitioners under its national social security scheme without the diploma, certificate or other evidence of formal qualifications referred to in Article 1. 5. Paragraph 1 shall in no way prejudice the possibility, which is open to Member States, of granting, in accordance with their own rules and in respect of their own territory, the right to practise as general practitioners under a social security scheme to persons who do not possess diplomas, certificates or other formal evidence of medical training and of specific training in general medical practice obtained in both cases in a Member State, but who possess diplomas, certificates or other evidence of either or both of these types of training obtained in a non-member country. Article 8 1. Each Member State shall recognize under its national social security scheme, for the purposes of the exercise of the activities of general medical practitioner, the diplomas, certificates, or other evidence of formal qualifications referred to in Article 1, issued to nationals of Member States by other Member States in accordance with Articles 2, 3, 5 and 6. The certificates from the competent authorities of the Federal Republic of Germany, stating that the diplomas, certificates or other evidence of formal qualifications awarded by the competent authorities of the German Democratic Republic are recognized as equivalent to those listed in the first subparagraph, shall also be recognized. 2. Each Member State shall recognize the certificates referred to in Article 7 (4) issued to nationals of Member States by other Member States, and shall consider them as equivalent within its territory to the diplomas, certificates or other evidence of formal qualifications which it issues itself, and which permit the exercise of the activities of general medical practitioner under its national social security scheme. Article 9 Nationals of Member States to whom a Member State has issued the diplomas, certificates or other evidence of formal qualifications referred to in Article 1 or Article 7 (4) shall have the right to use in the host Member State the professional title existing in that State and the abbreviation thereof. Article 10 1. Without prejudice to Article 9, host Member States shall ensure that the nationals of Member States covered by Article 8 have the right to use the lawful academic title, or, where appropriate, the abbreviation thereof, of their Member State of origin or of the Member State from which they come, in the language of that Member State. Host Member States may require this title to be followed by the name and location of the establishment or examining board which awarded it. 2. If the academic title of the Member State of origin, or of the Member State from which a national comes, can be confused in the host Member State with a title requiring, in that State, additional training which the person concerned has not undergone, the host Member State concerned may require such person to use the title of the Member State of origin or of the Member State from which he comes in a suitable form to be indicated by the host Member State. Article 11 On the basis of experience acquired, and in the light of developments in training in general medical practice, the Commission shall submit to the Council by 1 January 1997 at the latest a report on the implementation of this Directive and, if necessary, suitable proposals with a view to appropriate training for every general medical practitioner in order to satisfy the specific requirements of general medical practice. The Council shall act on those proposals in accordance with the procedures laid down in the Treaty. Article 12 1. Member States shall take the measures necessary to comply with this Directive. They shall forthwith inform the Commission thereof. They shall also notify the Commission of the date of entry into force of these measures. 2. As soon as a Member State has notified the Commission of the date of entry into force of the measures it has taken in conformity with Article 1, the Commission shall publish an appropriate notice in the Official Journal of the European Communities, indicating the designations adopted by that Member State for the diploma, certificate or other evidence of formal qualifications and, where appropriate, the professional title in question. Article 13 This Directive is addressed to the Member States. Done at Brussels, 15 September 1986. For the Council The President G. HOWE (1) OJ No C 13, 15. 1. 1985, p. 3 and OJ No C 125, 24. 5. 1986, p. 8. (2) OJ No C 36, 17. 2. 1986, p. 149. (3) OJ No C 218, 29. 8. 1985, p. 9. (4) OJ No L 167, 30. 6. 1975, p. 1. (5) OJ No L 167, 30. 6. 1975, p. 14. (6) OJ No L 43, 15. 2. 1982, p. 21.